 



Exhibit 10.ii
Employment Agreement
     This Agreement is made effective on the 13th day of February, 2006, between
CDE Australia Pty Ltd, ABN 40 113 667 682 (“Company”), and Richard M. Weston
(“Employee”).
WITNESSETH:
     In consideration of the mutual promises and covenants herein contained to
be kept and performed by the parties hereto, the parties agree as follows:
1. Employment. The Company agrees to, and hereby does, employ Employee as
Managing Director and Sr. Vice President of Coeur Australia, a wholly owned
subsidiary of Coeur d’ Alene Mines Corporation, and Employee accepts such
employment, on the terms and conditions of this Agreement.
2. Term Of Employment. The initial term of this Agreement shall be from
February 13, 2006 through June 30, 2007, unless sooner terminated as herein
provided. It is further agreed that this Agreement may be considered for a one
year extension during the month of June, 2006, to the end that the parties may
be then bound to a full two year duration of this Agreement. It is understood,
however, that termination can occur in accordance with the provisions of
paragraph 7 below, notwithstanding anything to the contrary in this paragraph 2.
3. Compensation. The Company shall pay to Employee during the duration of the
term of this Agreement as follows:
     (a) A base salary of US $220,000 annually, payable in equal monthly
installments, which may be reviewed annually during any Agreement year, but
which may not be decreased, and any higher salary to become the base salary for
the purposes of this provision, it being understood, however, that failure to
increase the salary shall not be grounds for termination of this Agreement;
     (b) A one time signing bonus, payable in cash of US$15,000 before taxes and
withholdings. The signing bonus will be fully vested upon Employee and payable
within 30 days of Employees initial term of Employment.
     (b) Such other compensation and benefits that may be made available by the
Company in the discretion of the Board of Directors, consisting of bonuses,
short-term and long-term incentive plans, pension plan, retirement plan, profit
sharing plan, stock purchase plan and any other kind or type of incentive
programs approved by the Board. It is understood that Employee shall be a
participant in equivalent Australian compensation and benefit programs,
including both pension and welfare benefit plans, to those which exist for the
executive staff of the Company in the United States;

 



--------------------------------------------------------------------------------



 



     (c) Employee shall be entitled to earn an annual incentive bonus during
each calendar year of this Agreement payable in cash pursuant to the Company’s
Annual Incentive Plan (AIP) equal to no less than 40%% of Employee’s then
current annual salary, which, at the date of this Agreement, is the potential
sum of US$88,000 and a maximum of US$176,000. In addition, Employee shall be
entitled to earn a long-term incentive bonus, payable in cash and/or stock,
stock options or other compensation under the Company’s Long Term Incentive Plan
(LTIP) with a target level of 50% or a potential US$110,000. Such bonuses are at
the discretion of the board of directors; and
     (d) Employee will be eligible for a Company provided vehicle.
     (e) The Company will contribute 10.89% of the Executive base salary to a
complying superannuation fund of Employee’s choice, which shall be annually
reviewed for compliance with Australian laws.
4. Duties. Employee, during the term of this Agreement, shall perform the duties
usually and customarily associated with the office specified in paragraph
(1) above and as assigned to Employee from time-to-time by the Sr. Vice
President of Operations of Coeur d’ Alene Mines Corporation or such other person
as designated by the CEO. As a part of Employee’s duties it is agreed that
Employee will become familiar with and comply with Employee’s duties under the
Sarbanes-Oxley laws and under the Company’s corporate governance policies, and
Employee will promptly execute the necessary public filings and certify the
contents of such documents on the date of their filing.
     Employee shall devote Employee’s best efforts and substantially all of
Employee’s time during business hours to advance the interests of the Company.
Employee shall not engage in business activity in competition with the Company.
5. Vacation. Employee shall be entitled to four (4) weeks of vacation during
each contract year of this Agreement commencing with the year 2006-2007, during
which the compensation provided in this Agreement shall be paid in full.
6. Disability. In the event Employee becomes disabled (inability or incapacity
due to physical or mental illness or injury to perform Employee’s duties) during
the term of this Agreement, which renders Employee unable to perform Employee’s
duties, Employee shall be entitled to participate in the Company’s disability
payment plan in effect at the time of the disability.
7. Termination Of Employment. This Agreement shall be terminated as follows:
     (a) In accordance with paragraph 2 above upon the expiration of the term of
this Agreement or any extension thereof;
     (b) Upon the death of Employee;
     (c) By mutual agreement of the parties;

 



--------------------------------------------------------------------------------



 



     (d) Upon disability of Employee, when such disability renders Employee
unable to perform Employee’s duties for more than 90 continuous days;
     (e) By the Company without giving any reason for termination, but with the
understanding that the compensation provided herein, except for benefits
normally provided in group plans (the “Excluded Benefits”), but including the
base compensation, vehicle allowance, target annual incentive bonus and the long
term incentive bonus if Employee is so entitled (it being understood, however,
as to the incentive plans the Plan documents control the Employee’s rights)
(“Included Benefits”), shall be paid or provided in full to Employee in
accordance with this Agreement, for the period of the remaining duration of this
Agreement and that this compensation shall include payment in lieu of notice of
termination required by law. It is agreed that the Company may set-off against
the compensation and Included Benefits due to Employee under this subparagraph
any items of like compensation which Employee receives from other employment
after the date of termination, there being no affirmative obligation for
Employee to obtain other employment following termination;
     (f) By the Company “For Cause”. For purposes of this Agreement, any of the
following constitutes For Cause termination:

  (i)   failure to perform Employee’s duties, as defined below, after having
received from the Company written documentation that Employee’s duties are not
being performed, which written documentation shall specify how performance is
deficient, and Employee then fails to resume satisfactory performance promptly
after receipt of such documentation and failure of performance is not
satisfactorily rectified, or     (ii)   a serious and substantial failure to
perform Employee’s duties, which failure is so obvious and so harmful to Company
that written documentation and an opportunity to rectify conduct need not be
afforded by Company to Employee, or     (iii)   a conviction of, or plea of nolo
contendere to, a felony, or engagement in illegal conduct which may not
constitute a felony but which is injurious to the Company, in either such case
Company need not allow Employee to rectify nonperformance, or     (iv)   a
material breach of Employee’s obligations under the “Confidentiality Agreement’
as described in section 8 herein.

     For purposes of this provision, Failure To Perform duties in section (f)(i)
above includes, but is not limited to; misfeasance or nonfeasance of duty which
was intended to, or does in fact, injure the Company’s reputation or its
business or relationships; willful and continued failure of Employee to
substantially perform his duties under this Agreement (except by reason of
physical or mental disability, which is dealt with in paragraph 7(d) above);
personal dishonesty in the performance of Employee’s duties; and/or material
breach by Employee of the covenants contained in paragraph 4 above;

 



--------------------------------------------------------------------------------



 



     (g) Upon change in control of Company, as “Change in Control” is defined in
the so-called Change in Control Agreement between Company and Employee, a copy
of which is attached hereto as Attachment A, and which will be executed by the
parties hereto when this Agreement is executed by them. In the event of
termination for this reason, Employee’s and Company’s rights with respect to
compensation and all other matters related to employment shall be as specified
in the Change in Control agreement, and not this Agreement; and
     (h) Upon the insolvency or dissolution of the Company or the cessation of
business or operations; and
     (i) By Employee for “Good Reason”. For purposes of this Agreement, Good
Reason is defined to mean any of the following;

  (i)   a material reduction in Employee’s responsibilities, authorities or
duties compared to those in existence on the effective date of this Agreement
which is evidence of the duties contemplated by paragraph 4; or     (ii)  
failure of the Company to pay to Employee any amount otherwise vested and due
under this Agreement or under any plan or policy of the Company,

    which failure in either (i) or (ii) above is not cured within five days from
receipt by the Company of written notice from Employee which specifies the
details of the failure.

In the event of termination of this Agreement for any of the reasons specified
above other than item (e) regarding termination by the Company without giving
any reason, Employee shall be entitled to be paid his base salary prorated for
the calendar year to the date of termination. All other benefits, if any,
following such termination shall be paid in accordance with the plans, policies
and practices of the Company which are in effect on the date of termination. As
to termination in accordance with item (e) above, Employee shall be paid in
accordance with that subparagraph.
8. Confidentiality. Employee agrees to keep information acquired in connection
with Employee’s employment confidential, in accordance with the Confidentiality
Agreement which is attached to this Agreement, marked Attachment B, to be
executed by Employee when this Agreement is executed. With respect to
confidentiality, Attachment B controls the rights, duties and obligations of the
parties, rather than this paragraph 8.
9. Specific Performance. Employee understands that the obligations undertaken by
Employee as set forth in this Agreement are unique, and that Company will likely
have no adequate remedy at law in the event such obligations are breached.
Employee therefore confirms that Company has the right to seek specific
performance if Company feels such remedy is essential to protect the rights of
Company. Accordingly, in addition to any other remedies which Company might have
in law or equity, it shall have the right to have all obligations specifically
performed, and to obtain injunctive relief, preliminary or otherwise, to secure
performance. Employee agrees that the arbitration provision below will not be
used to assert dismissal of an action in court for injunctive relief, and agrees
that the availability of arbitration is not intended by the parties to prevent
Company from seeking specific performance and injunctive relief.

 



--------------------------------------------------------------------------------



 



10. Arbitration. The Company and Employee will attempt to resolve any disputes
under this Agreement by negotiation. If any matter is not thereby resolved,
within 30 days after written notice by either party to the other, any dispute or
disagreement arising out of or relating to this Agreement, or the breach of it,
will be subject to exclusive, final and binding arbitration before one
arbitrator to be conducted in Coeur d’Alene, Idaho in accordance with the
Uniform Arbitration Act of the State of Idaho and the applicable laws of the
State of Idaho governing arbitration of disputes. The parties to this Agreement
specifically acknowledge that any such dispute under this Agreement, even though
this Agreement is between an employer and an employee, is subject to said Act.
Each party hereby submits to the exclusive jurisdiction of the state courts in
Kootenai County, Idaho if it is necessary to proceed in court to enforce this
paragraph 10.
11. Other Items. The parties also agree:
     (a) This Agreement shall not be amended or modified in any way unless the
amendment or modification is in writing, signed by the parties. There shall be
no oral modification of this Agreement.
     (b) No provision of this Agreement shall be waived by conduct of the
parties or in any other way.
     (c) This Agreement and its validity, interpretation, construction and
performance shall be governed by the laws of the State of Idaho.
     (d) Employee acknowledges that he received upon execution of this Agreement
a copy of the Company’s Insider Trading Policy, Attachment C.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

          CDE Australia Pty Ltd.    
 
       
By
       
 
        Dennis Wheeler- Chairman and CEO
 
              Employee- Richard M. Weston    

 



--------------------------------------------------------------------------------



 



EXHIBIT A:
Change in Control Agreement

 



--------------------------------------------------------------------------------



 



CHANGE IN CONTROL AGREEMENT
     THIS AGREEMENT, dated as of February 13, 2006, is made and entered into
between Coeur d’ Alene Mines Corporation, parent company to CDE Australia Pty
Ltd, (the “Company”) and Richard M. Weston (the “Executive”) and is made in
light of the following circumstances:
     A. The Company recognizes the valuable services that the Executive will
render and desires to be assured that the Executive will continue his active
participation in the management and business of the Company; and
     B. The Company considers the establishment and maintenance of a sound and
vital management to be essential to protecting and enhancing the best interests
of the Company and its shareholders, and the Company recognizes the existence
and continued likely existence of possible change in control of the Company, as
defined below, causing uncertainty among management and resulting in the
possible departure or distraction of members of management to the detriment of
the Company and its shareholders; and
     C. The Executive is willing to serve the Company, but desires assurance
that in the event of any such change in control of the Company, he will be
protected against the financial impact of an unexpected termination.
     NOW, THEREFORE, the Company agrees that the severance benefits described
below will be provided, subject to the terms and conditions set forth below, to
the Executive in the event the employment of the Executive with the Company or
its subsidiaries is terminated subsequent to a change in control of the Company,
as defined below, under the circumstances described below:
1. Company’s Right to Terminate. During the Term of Agreement, as defined below,
the Executive agrees, so long as he continues to be employed as an officer of
the Company or any of its subsidiaries, to continue to perform his regular
duties as such officer of the Company in accordance with the Employment
Agreement dated as of February 13, 2006. Notwithstanding the foregoing, the
Company may terminate the employment of the Executive at any time, subject to
providing the benefits hereinafter specified in accordance with the terms hereto
and subject to all terms and conditions of the Employment Agreement of
February 13, 2006.
2. Effective Date. The “Effective Date” shall be the date of this Agreement as
above set forth.
3. Term of Agreement. This Agreement shall have a termination date which is
identical to the Employment Agreement and shall continue from day-to-day until
terminated in accordance with the termination provisions of the Employment
Agreement, unless a change in control of the

 



--------------------------------------------------------------------------------



 



Company, as defined below, shall have occurred prior to that date, in which
event it shall continue in effect during the two (2) year period immediately
following such change in control as provided herein.
4. Change in Control. No benefits shall be payable hereunder unless there shall
have occurred a Change in Control of the Company, as defined below, and the
employment of the Executive by the Company shall have been thereafter terminated
in the manner described in Section 5 hereof. For purpose of this Agreement, a
Change in Control of the Company (“Change in Control”) shall mean and be
determined to have occurred in the following instances:

  (i)   any organization, group or person (“Person”) (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended)(the
“Exchange Act”) is or becomes the beneficial owner (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 35% or more of the combined voting power of the then outstanding
securities of the Company; or     (ii)   during any two-year period, a majority
of the members of the Board serving at the Effective Date of this Agreement is
replaced by directors who are not nominated and approved by the Board; or    
(iii)   a majority of the members of the Board is represented by, appointed by
or affiliated with any Person whom the Board has determined is seeking to effect
a Change in Control of the Company; or     (iv)   the Company shall be combined
with or acquired by another company and the Board shall have determined, either
before such event or thereafter, by resolution, that a Change in Control will or
has occurred.

5. Termination Following Change in Control. If a Change in Control shall have
occurred, the Executive shall be entitled to the benefits provided in Section 6
hereof upon the subsequent involuntary termination, whether actual or
constructive, as defined below, of the employment of the Executive within the
two (2) year period immediately following such Change in Control, for any reason
other than termination for cause, disability, death, normal retirement or early
retirement. For the purposes of this section:
(a) “Constructive Involuntary Termination” shall mean voluntary termination of
employment by the Executive as a result of a significant change in the duties,
responsibilities, reporting relationship, job description, compensation,
perquisites, office or location of employment of Executive without the written
consent of the Executive.

2



--------------------------------------------------------------------------------



 



(b) “Cause” shall mean termination of employment on account of (i) fraud,
misrepresentation, theft or embezzlement, (ii) intentional violation of laws
involving moral turpitude or which is materially injurious to the Company,
(iii) willful and continued failure by the Executive substantially to perform
his or her duties with the Company or its subsidiaries (other than failure
resulting from the Executive’s incapacity due to physical or mental illness),
after a demand for substantial performance is delivered to the Executive by the
President or the Chairman of the Board of the Company, which demand specifically
identifies the manner in which the Executive has not substantially performed his
or her duties.
(c) “Disability” shall mean inability or incapacity, due to physical or mental
illness, of the Executive to perform his or her duties with the company for a
period of three continuous months.
     Any termination of the employment of the Executive by the Company shall be
communicated by a written notice of termination addressed to the Executive and
any termination of the employment of the Executive by the Executive, except by
death, shall be communicated by a written notice of termination addressed to the
President or Chairman of the Board of the Company. The notice of termination
shall specify the date of termination (“Date of Termination”) and the
characterization of the termination.
6. Benefits Upon Termination. If the Executive’s employment by the Company shall
be terminated as provided in Section 5 hereof, other than for cause, disability
or death, the Executive shall be entitled to the benefits provided below:
(a) Base Salary and Bonuses. The Company shall continue to compensate the
Executive at his or her full annual base salary at the rate in effect
immediately prior to the termination of the employment of the Executive, and to
pay short-term and long-term bonuses at target levels pursuant to the Company’s
then current Long-Term Incentive Plan, for the period of two (2) years following
actual involuntary termination or Constructive Involuntary Termination, if such
termination occurs during the period in which this Agreement is in effect (the
“Salary Continuance Period”). Benefits paid in accordance with this Subsection
6(a) shall not be reduced in the event the Executive is employed elsewhere
during this time period, or by reason of death or disability.
(b) Medical and Dental Benefits; Long-term Disability Benefits. The Company
shall maintain in full force and effect from the Date of Termination through the
end of the Salary Continuance Period, all medical and dental benefits and all
long term disability benefits in which the Executive was entitled to participate
immediately prior to the Date of Termination, to the same extent as if the
Executive had continued to be an employee of the Company during the Salary
Continuance Period, provided that such continued participation is feasible under
the general terms and provisions of such plans and programs. To the extent such
continued participation is not feasible, the Company shall arrange to provide
the Executive with substantially the same benefits as those to which he or she
would have been entitled to receive under such plans and programs. All such
medical and dental benefits shall be subject to the group health plan
continuation coverage requirements as provided in Section 162(d) of the Internal
Revenue Code of 1986, as amended (The “Code”). All such medical and dental
benefits shall be discontinued upon employment by the Executive with another
company and the commencement of coverage of the Executive pursuant to a
long-term disability plan of such new employer.

3



--------------------------------------------------------------------------------



 



(c) Stock Options. In the event of a Change in Control, all outstanding stock
options, stock appreciation rights, restricted stock, performance plan awards
and performance shares granted by the Company to the Executive under the
Company’s Long-Term Incentive Plan shall become immediately exercisable in full
and otherwise vest 100% in accordance with the subject to the provisions under
Section 13 of such Long-Term Performance Plan.
(d) Retirement Benefits.
(1) Defined Contribution Plans. The Company shall not use the provisions of any
defined contribution plan to deny a lump sum option to the Executive unless this
occurs under uniform treatment applicable to all plan participants.
(2) Defined Benefit Plan. The Executive shall be entitled to continued credit
for years of service under the defined benefit plan of the Company from the date
of Termination through the Salary Continuance Period, and any compensation paid
to the Executive pursuant to subsection 6(a) above shall be treated as salary
compensation for purposes of such plan. To the extent that such augmentation of
the defined benefit plan is not possible under such plan, the Company shall pay
the Executive an amount equal to the present value of such augmentation, or
arrange to provide the Executive with substantially the same benefit.
(e) Certain Executive Reimbursement. The Company shall pay the Executive an
amount necessary to reimburse the Executive for all legal fees and expenses
incurred by the Executive as a result of the Change in Control of the company
and such termination of employment, including any fees and expenses incurred in
contesting or disputing any such termination or in seeking to obtain or enforce
any right or benefit provided by this Agreement; provided, however, that the
Company shall be obliged only to pay amounts necessary to reimburse the
Executive for legal fees and expense incurred by the Executive with respect to
any claim or claims made by him as to which he shall substantially prevail in
litigation relating thereto against the Company.
     The payment provided for in subsection 6(a) hereof shall be subject to
applicable payroll or other tax required to be withheld by the Company. Payments
to the Executive hereunder shall be considered severance pay in consideration of
past service and his or her continued service after the date of this Agreement.
The payment provided for in subsection 6(d)(1) hereof shall be made to the
Executive within five (5) business days after the Date of Termination. The
Executive shall not be required to mitigate the amount of any payment provided
for in this Section 6 by seeking other employment or otherwise, and expect as
provided in subsection 6(b) above, the amount of any payment provided for in
this Section 6 shall not be reduced by any compensation earned by the Executive
as a result of employment by another employer after the Date of Termination, or
otherwise.

4



--------------------------------------------------------------------------------



 



7. Limitation on Payments. If the severance payments provided for under this
Agreement, either alone or together with other payments which the Executive
would have the right to receive from the Company, would constitute a “parachute
payment,” as defined in Section 280G(a) of the Code as in effect at the time of
payment, such payment shall be reduced to the largest amount as will result in
no portion being subject to the excise tax imposed by Section 4999 of the Code
or the disallowance of a deduction by Company pursuant to Section 280G of the
Code. The determination of the amount of any reduction under this section, and
the plan and payment to which such reductions shall apply, shall be made in good
faith by the Executive and such determination shall be binding on the Company.
8. Successor; Binding Agreement
(a) The Company will require any successor (whether direct or indirect) by
purchase, merger, consolidation or otherwise, to all or substantially all of the
business or assets of the Company by agreement in form and substance
satisfactory to the Executive, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.
(b) This Agreement shall inure to the benefit of and be enforceable by the
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees of the Executive. If the Executive should
die while any amount would be payable to the Executive hereunder if the
Executive had continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to the
devisee, legatee or other designee or, if there be no such designee, to the
estate of the Executive.
9. Notices. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed:

     
if to the Company:
  Chairman and Chief Executive Officer
 
  Coeur d’ Alene Mines Corporation
 
  505 Front Avenue
 
  Coeur d’ Alene, ID 83814
 
   
if to the Executive:
  Richard M. Weston
 
  10 Wylmar Avenue
 
  Cronulla
 
  New South Wales 2230
 
  Australia

5



--------------------------------------------------------------------------------



 



or to such other address as either party may have furnished to the other in
writing in accordance herewith except the notice of change of address shall be
effective only upon receipt.
10. Miscellaneous. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and on behalf of the Company by the President, the
chairman of the Board or such other officer as may be specifically designated by
the Board. No waiver by either party there of, or compliance with, any condition
or provision of this Agreement to be performed by such other party shall be
deemed a waiver of similar or dissimilar provisions or conditions at the time or
at any prior to subsequent time. No agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not expressly set forth in this Agreement.
This Agreement shall not supersede or in any way limit the rights, duties or
obligations the Executive may have under any other written agreement with the
Company. The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Idaho.
11. Severability. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
12. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in Coeur d’ Alene,
Idaho in accordance with the rules of the American Arbitration Association then
in effect. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and year first-above written.

              THE COMPANY   COEUR D’ ALENE MINES CORPORATION    
 
                          Dennis E. Wheeler         Chairman & CEO    
 
           
THE EXECUTIVE
                     
 
           
 
  Title:        
 
     
 
   

6



--------------------------------------------------------------------------------



 



EXHIBIT B:
Confidentiality Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT C:
Insider Trading Policy

 